       1:20-cv-02341-SVH      Date Filed 04/19/21   Entry Number 22   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

    Waynetta G., 1                          )       C/A No.: 1:20-cv-2341-SVH
                                            )
                       Plaintiff,           )
                                            )
         vs.                                )
                                            )                 ORDER
    Andrew M. Saul,                         )
    Commissioner of Social Security         )
    Administration,                         )
                                            )
                       Defendant.           )
                                            )

         This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act (“EAJA”). [ECF No. 19]. On March 4,

2021, the court granted the Government’s unopposed motion to reverse and

remand the Commissioner’s final decision denying Plaintiff’s claim for

Disability Insurance Benefits under sentence four of 42 U.S.C. § 405(g). [ECF

No. 17]. Plaintiff subsequently filed this motion seeking attorney fees of

$3,315.00 and expenses of $21.15. [ECF No. 19]. The Government

subsequently filed a response indicating it did not object to Plaintiff’s request.

[ECF No. 20]. In the absence of an objection to Plaintiff’s requested EAJA fee

and in accordance with 28 U.S.C. § 2412(d), the court grants the motion and

directs the Commissioner to pay Plaintiff $3,336.15. This payment shall

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-02341-SVH     Date Filed 04/19/21   Entry Number 22   Page 2 of 2




constitute a complete release from and bar to any further claims that

Plaintiff may have under the EAJA to fees, costs, and expenses incurred in

connection with disputing the Commissioner’s decision. This award is

without prejudice to the rights of Plaintiff’s counsel to seek attorney fees

under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to

the offset provisions of the EAJA.

      Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee to be made payable to Plaintiff and mailed to the

business address of Plaintiff’s counsel. 2

      IT IS SO ORDERED.


April 19, 2021                               Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




2 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                         2
